Citation Nr: 0611008	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-33 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for aphakia, bilateral 
intraocular lens implants with residuals of retinal 
detachment, right eye, currently rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to October 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2002, a statement of the 
case was issued in September 2003, and a substantive appeal 
was received in September 2003.  The veteran testified at a 
videoconference hearing before the Board in December 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  There is no indication that 
the veteran has been provided with the notice and assistance 
provisions of the VCAA, as it pertains to his claim for an 
increased disability rating.  The Board also notes that 
during the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  VA believes that the 
Dingess ruling may be applied by analogy to other cases as 
well.  Along with initial VCAA notice pertaining to his 
increased rating claim, VA is instructed to provide proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that an effective date for the award 
of benefits will be assigned if an increase is awarded, and 
also include an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

In a July 1998 rating decision, service connection was 
granted for aphakia, bilateral intraocular lens implants, and 
a 30 percent disability rating was assigned.  The veteran 
subsequently filed a new claim for service connection for 
retinal detachment, which was granted by the Board in a 
November 2000 decision.  In effectuating the Board's grant of 
service connection, the RO, in an August 2002 rating 
decision, evaluated the two service-connected disabilities as 
one disability, characterizing it as aphakia, bilateral 
intraocular lens implants with residuals of retinal 
detachment, right eye, and continued the 30 percent disabling 
rating.  The veteran appealed the continuance of the 
30 percent evaluation.  

At the December 2004 Board hearing, the veteran testified 
that his visual acuity had worsened, and testified as to 
symptomatology related to his service-connected disability.  
Subsequent to the hearing, the veteran duly obtained and 
submitted copies of pertinent records pertaining to eye 
examinations conducted in the years, 2000 through 2002.  
Preliminary RO review of this new evidence has been waived by 
the veteran.  However, despite diligent attempts by the 
veteran in submitting recent evidence, after reviewing the 
record and in light of his December 2004 testimony, the Board 
unfortunately finds that appellate review must be further 
delayed for a VA comprehensive examination to ascertain the 
severity of his service-connected disability.  Implicit in 
the veteran's testimony are assertions that the severity of 
his eye disabilities has increased since the last VA 
examination, which was in May 2001.  The Board finds that a 
new examination is required due to the time which has passed 
since the last examination and due to VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise 
the veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be scheduled for a 
VA ophthalmology examination to ascertain 
the extent and severity of his service-
connected eye disability (aphakia, 
bilateral intraocular lens implants with 
residuals of retinal detachment, right 
eye).  It is imperative that the claims 
file be made available to and be reviewed 
by the examiner in connection with the 
examination.  All appropriate diagnostic 
testing should be performed to determine 
impairment of visual acuity of both eyes.  
The examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

3.  Review the expanded record and 
determine if a higher rating is warranted 
for the claimed disability.  The veteran 
and his representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A.P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


